The Supreme Court affirmed the judgment of the Court below on the 26th of January, 1885, in the following opinion:
Per Curiam.
This judgment was taken for want of a sufficient affidavit of defence. The constitutionality of an act of the same character as the one in question has been affirmed ; Rutherford vs. Maynes, 1 Out. 78. The company is authorized to make assessments and collect them as provided in the act. Every owner of lands situate within the district must hold those lands subject to the taxing power designated by the statute. He cannot interpose as a bar to their recovery, the negligent or improper manner in which the managers of the company have constructed or maintained sluices.
Judgment affirmed.